


109 HR 5457 IH: To supersede certain judicial orders interfering with the

U.S. House of Representatives
2006-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5457
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2006
			Mr. Doolittle
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To supersede certain judicial orders interfering with the
		  implementation of amendments to section 235 of the Immigration and Nationality
		  Act.
	
	
		1.Superseding judicial orders
			 preceding revision of procedures for removal of aliensThe provisions of section 235 of the
			 Immigration and Nationality Act (8 U.S.C. 1225) (as in effect on the date of
			 the enactment of this Act) supersede any court order issued prior to the
			 effective date specified in section 309(a) of the Illegal Immigration Reform
			 and Immigrant Responsibility Act of 1996 (8 U.S.C. 1101 note), if the court
			 order affects the ability of the Secretary of Homeland Security to carry out
			 expedited removal of inadmissible arriving aliens in accordance with such
			 section 235.
		
